UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant To Section 13 or 15(D) of the Securities Exchange Act Of 1934 For the quarterly period ended July 31, 2010 ¨ Transition Report under Section 13 or 15(D) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-53376 KID’S BOOK WRITER INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 409 Granville Street, Suite 1023 Vancouver, BC, Canada V6C 1T2 (Address of principal executive offices, including zip code) (604) 324-4844 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No¨ As of September 10, 2010, there were 35,750,000 shares outstanding of the registrant’s common stock. Table of Contents TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II—OTHER INFORMATION Item 1. Legal Proceedings 21 Item1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following interim unaudited financial statements of Kid’s Book Writer Inc. (the “Company”) for the three month period ended July 31, 2010 are included with this Quarterly Report on Form 10-Q: (a) Balance Sheets as of July 31, 2010 and April 30, 2010; (b) Statements of Operations for the three months ended July 31, 2010, for the three months ended July 31, 2009 and for the period from October 24, 2007 (Inception) through July 31, 2010. (c) Statements of Cash Flows for the three months ended July 31, 2010, for the three months ended July 31, 2009, and for the period from October 24, 2007 (Inception) through July 31, 2010. (d) Statement of Changes in Stockholders’ Deficiency since inception through July 31, 2010. (e) Notes to Financial Statements. 1 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 2 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Interim Balance Sheets (Expressed in U.S. Dollars) (Unaudited) As at 31 July 2010 As at 30 April 2010 (Audited) $ $ Assets Current Cash and cash equivalents 1 - 1 - Liabilities Current Accounts payable and accrued liabilities (Note 3) Due to related party (Note 4) Stockholders’ deficiency Capital stock (Note 5) Authorized 75,000,000 of common shares, par value $0.001 Issued and outstanding 31 July 2010 – 35,750,000 common shares, par value $0.001 30 April 2010 – 5,750,000 common shares, par value $0.001 Additional paid in capital Deficit, accumulated during the development stage ) 1 - Nature and Continuance of Operations (Note 1) and Subsequent Events (Note 8) On behalf of the Board: /s/ Hassan Salari Director Hassan Salari The accompanying notes are an integral part of these interim financial statements 3 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Interim Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 24 October 2007 to 31 July 2010 For the three month period ended 31 July 2010 For the three month period ended 31 July 2009 $ $ $ Expenses General and administrative (Schedule 1) Net loss for the period ) ) ) Basic and diluted earnings per common share ) ) Weighted average number of common shares used in per share calculations The accompanying notes are an integral part of these interim financial statements 4 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Interim Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 24 October 2007 to 31 July 2010 For the three month period ended 31 July 2010 For the three month period ended 31 July 2009 $ $ $ Cash flows from (used in) operating activities Net loss for the period ) ) ) Adjustments to reconcile loss to net cash used by operating activities: Shares issued for services (Notes 5 and 7) - Changes in operating assets and liabilities Increase in accounts payable and accrued liabilities - Increase in due to related parties - ) 1 ) Cash flows from financing activities Common shares issued for cash - - Loan from related parties - Other contributed capital - - - Increase in cash and cash equivalents 1 1 Cash and cash equivalents, beginning of period - - 68 Cash and cash equivalents, end of period 1 1 Supplemental Disclosures with Respect to Cash Flows (Note 7) The accompanying notes are an integral part of these interim financial statements 5 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Interim Statement of Changes in Stockholders’ Deficiency (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital stock Additional paid in capital Deficit, accumulated during the development stage Stockholders’ deficiency $ Balance at 24 October 2007 (inception) - Capital contributed by a director - - - Common shares issued – cash ($0.005 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Net loss for the period - - - ) ) Balance at 30 April 2008 ) Net loss for the year - - - ) ) Balance at 30 April 2009 ) ) Contributions to capital by related parties – loan forgiveness (Note 4) - - - Net loss for the year - - - ) ) Balance at 30 April 2010 ) ) Common shares issued – services ($0.001 per share) (Notes 5 and 7) - - Net loss for the period - - - ) ) Balance at 31 July 2010 ) ) The accompanying notes are an integral part of these interim financial statements 6 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Schedule 1 – Interim General and Administrative Expenses (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 24 October 2007 to 31 July 2010 For the three month ended 31 July 2010 For the three month ended 31 July 2009 $ $ $ Advertising and promotion - - Consulting fees - - Management fees (Notes 5 and 7) - Professional fees Stock transfer fees Other general and administrative - 23 The accompanying notes are an integral part of these interim financial statements 7 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 1. Nature and Continuance of Operations Kid’s Book Writer Inc. (the “Company”) was incorporated under the laws of the State of Nevada on 24 October 2007.The Company was incorporated for the purpose to promote and carry on any lawful business for which a corporation may be incorporated under the laws of the State of Nevada. The Company is a development stage enterprise, as defined in Accounting Standards Codification (the “Codification” or “ASC”) 915-10, “Development Stage Entities”. The Company is focused on web-based marketing of children’s book and offering children and parents the ability to create their own book.No revenue has been derived during the organization period and the Company’s planned principle operations have not commenced. The Company’s interim financial statements as at 31 July 2010 and for the three month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company has a loss of $34,544 for the three month period ended 31 July 2010 (31 July 2009 – $1,668) and has a working capital deficit of $8,444 at 31 July 2010 (30 April 2010 – $3,900). Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.Management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 30 April 2011.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favourable terms and/or pursue other remedial measures.These interim financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 31 July 2010, the Company was not engaged in a business and had suffered losses from development stage activities to date.Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful.Accordingly, the Company must rely on its president to perform essential functions without compensation until a business operation can be commenced.These factors raise substantial doubt about the ability of the Company to continue as a going concern.The interim financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these interim financial statements. 8 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 The Accounting Standards Codification In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principle – a replacement of FASB Statement No. 162”.The Codification reorganized existing U.S. accounting and reporting standards issued by the FASB and other related private sector standard setters into a single source of authoritative accounting principles arranged by topic.The Codification supersedes all existing U.S. accounting standards; all other accounting literature not included in the Codification (other than Securities and Exchange Commission guidance for publicly-traded companies) is considered non-authoritative.The Codification was effective on a prospective basis for interim and annual reporting periods ending after 15 September 2009.The adoption of the Codification changed the Company’s references to accounting principles generally accepted in the United States of America but did not impact the Company’s results of operations, financial position or liquidity. Basis of presentation The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to development stage enterprises, and are expressed in U.S. dollars.The Company’s fiscal year end is 30 April. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. Financial instruments Fair Value The carrying values of cash and cash equivalents, accounts payable and due to related party approximate their fair values because of the short-term maturity of these financial instruments. Interest Rate Risk The Company is not exposed to significant interest rate risk due to the short-term maturity of its monetary assets and liabilities. Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents. The Company places its cash with financial institutions of high credit worthiness. At times, its cash with a particular financial institution may exceed any applicable government insurance limits. 9 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 Currency Risk The Company’s functional and reporting currency is the U.S. dollar. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these interim financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Derivative financial instruments The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with ASC 740, “Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax losses and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. Basic and diluted net loss per share The Company computes net income (loss) per share in accordance with ASC 260 “Earnings per Share”.ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excluded all dilutive potential shares if their effect is anti-dilutive. 10 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 Segments of an enterprise and related information ASC 280, “Segment Reporting” establishes guidance for the way that public companies report information about operating segments in annual financial statements and requires reporting of selected information about operating segments in interim financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company has evaluated this Codification and does not believe it is applicable at this time. Foreign currency translation The Company’s functional and reporting currency is U.S. dollars.The financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”.Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these interim financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from these estimates. Recent accounting pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-06, “Improving Disclosures about Fair Value Measurements”. This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy. In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3. The new disclosure requirements are effective for interim and annual periods beginning after 15 December 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements. Those disclosures are effective for fiscal years beginning after 15 December 2010. As ASU 2010-06 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. 11 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 In February 2010, theFASB issued ASC No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events. ASC No. 2010-09 is effective for its fiscal quarter beginning after 15 December 2010. The adoption of ASC No. 2010-06 is not expected to have a material impact on the Company’s financial statements. 3. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. 4. Due to Related Party and Related Party Transactions As at 31 July 2010, the amount due to related party consists of $2,445 (30 April 2010 - $800) payable to a director and shareholder of the Company.This balance is non-interest bearing, unsecured and has no fixed terms of repayment. During the year ended 30 April 2010, a former officer and director of the Company forgave loans to the Company totaling $24,499. This loan forgiveness has been recorded as contributions to capital (Note 7). During the year ended 30 April 2010, a shareholder of the Company forgave loans to the Company totaling $2,100. This loan forgiveness has been recorded as contributions to capital (Note 7). 5. Capital Stock Authorized The total authorized capital is 75,000,000 common shares with a par value of $0.001 per common share. Issued and outstanding The total issued and outstanding capital stock is 35,750,000 common shares with a par value of $0.001 per common share. During the year ended 30 April 2008, the Company issued 3,100,000 common shares valued at $0.005 per share for $15,500 in cash payments. During the year ended 30 April 2008, the Company issued 1,400,000 common shares valued at $0.01 per share for $14,000 in cash payments. During the year ended 30 April 2008, the Company issued 1,050,000 common shares valued at $0.01 per share for $10,500 in cash payments. During the year ended 30 April 2008, the Company issued 200,000 common shares valued at $0.01 per share for $2,000 in cash payments. 12 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 During the three month period ended 31 July 2010, the Company issued a total of 30,000,000 common shares of the Company with a value of $30,000 for management services (Note 7). 6. Income Taxes The Company has losses carried forward for income tax purposes to 31 July 2010.There are no current or deferred tax expenses for the period ended 31 July 2010 due to the Company’s loss position. The Company has fully reserved for any benefits of these losses.The deferred tax consequences of temporary differences in reporting items for financial statement and income tax purposes are recognized, as appropriate.Realization of the future tax benefits related to the deferred tax assets is dependent on many factors, including the Company’s ability to generate taxable income within the net operating loss carryforward period.Management has considered these factors in reaching its conclusion as to the valuation allowance for financial reporting purposes. The provision for refundable federal income tax consists of the following: For the three month period ended 31 July 2010 For the three month period ended 31 July 2009 $ $ Deferred tax asset attributable to: Current operations ) ) Non-deductible items - Less: Change in valuation allowance Net refundable amount - - 13 Table of Contents Kid’s Book Writer Inc. (A Development Stage Company) Notes to Interim Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 July 2010 The composition of the Company’s deferred tax assets as at 31 July 2010 and 30 April 2010 are as follows: As at 31 July As at 30 April 2010 (Audited) $ $ Net income tax operating loss carryforward Statutory federal income tax rate 34
